DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Office Action is in response to the amendment filed on 02/26/2021: 
Claims 1, 3-5, 7 and 9 have been amended. 
Claims 10-13 were previously withdrawn. 
Claims 1-16 are pending in the current application.
Response to Arguments
Regarding the Office Action filed on 12/04/2020:
Applicant has resolved 112 rejections. Applicant’s arguments with respect to claims 1-9 and 14-16 have been considered but are moot because the arguments do not apply to the new reference or combination of the references being used in the current rejection. Since Applicant’s arguments were about the amendments to the claims, the Examiner has not addressed them because the modified rejection has address these amendments.	
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 15, “second value of threshold” should read “second value and threshold”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reevell (US 20170245553 A1) in view of Cochand et al. (US 20140020693 A1).
Regarding claim 1, Reevell discloses a control device for an aerosol inhalator, comprising:
a first sensor (see paragraph [0044], electrical resistance is used as a sensor to sense the temperature of the one or more electric heating elements) for obtaining a first value relating to a temperature of a load (see 220 in Fig. 1) which atomizes an aerosol source stored in a reservoir (see 210 in Fig. 1) using heat generated by supply of electric power (see paragraph [0112]);
a second sensor configured to detect an inhalation (see air flow sensor in paragraph [0121]); and
a controller (see 120 in Fig. 1),
wherein the controller is configured to:
determine, based on a second value (second value can be the first value, see claim 14 of this instant application) based on the first value, whether the aerosol source 
Reevell further discloses monitoring the increasing in the second value to determine whether the aerosol source in the reservoir or the aerosol base is depleted or insufficient (see paragraph [0050] lines 9-14).
 Reevell does not explicitly disclose the controller is configured to determine, based on a threshold, whether the aerosol source in the reservoir or the aerosol base is depleted or insufficient, and correct the threshold when detecting the inhalation and in the determination, compare the second value and the threshold, at least one of the second value and the threshold being corrected the inhalation.
Cochand et al. teaches a control device for an aerosol inhalator comprising:
a first sensor (see “temperature sensor” in paragraph [0079]) for obtaining a first value relating to a temperature of a load (see “temperature close to heating element” in paragraph [0079]),
a controller (see 109 in Fig. 1),
determine, based on a second value base on the first value (second value can be the first value, see claim 14 of this instant application) and a threshold (see e.g. value of 207 or 208 at dotted line 211 in Fig. 2 and paragraph [0066]-[0070]), whether the aerosol source is depleted or insufficient (see paragraph [0066]-[0070]),
wherein the controller is configured to correct the threshold when detecting the inhalation and in the determination, at least the threshold being corrected the (see “rate of temperature” paragraph [0071], the controller is configured to correct how the threshold is obtained, specifically through the rate of temperature instead of a specific 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Reevell to include wherein the controller is configured to determine, based on a threshold, whether the aerosol source in the reservoir or the aerosol base is depleted or insufficient, and correct the threshold when detecting the inhalation and in the determination, compare the second value and the threshold, at least one of the second value and the threshold being corrected the inhalation as taught by Cochand et al. for the purpose of providing a more desirable alternative or additional means to detect an amount of the remaining liquid in the liquid storage portion.
Regarding claim 7, Reevell in view of Cochand et al. discloses the control device for an aerosol inhalator according to claim 1. Reevell in view of Cochand et al. discloses wherein
the controller is configured to, when detecting the inhalation, correct only the threshold (see claim 1).
Regarding claim 14, Reevell in view of Cochand et al. discloses the control device for an aerosol inhalator according to claim 1. Reevell in view of Cochand et al. further discloses wherein

the first value (see claim 1 above),
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reevell in view of Cochand et al. as applied to claims 1, 7 and 14 above, and further in view of Hong et al. (US 20190380389 A1).
Regarding claim 2, Reevell in view of Cochand et al. discloses the control device for an aerosol inhalator according to claim 1. Reevell further discloses wherein the second sensor or the controller is configured to obtain a value relating to a strength of the inhalation (see air flow sensor in paragraph [0121]).
Reevell does not disclose the controller is configured to change or adjust an amount of correction of the second value according to the value relating to strength. 
Hong et al. teaches a control device for an aerosol inhalator comprise: 
a first sensor (see 21 in Fig. 4) for obtaining second value relating to a temperature of the load (see “temperature sensor 21” in paragraph [0188])
 wherein the controller is configured to change or adjust an amount of correction of the second value according to the value relating to the strength (see paragraph [0199]-[0200], the second value is adjusted to value in a predetermined range) for the purpose of controlling the power supply to the heater so that the temperature of the load may be maintained within the predetermined range based on the information obtained from the second sensor (see paragraph [0200]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Reevell in view of Cochand et al. to include wherein the controller is configured to change or adjust an 
Regarding claim 3, Reevell in view of Cochand et al. discloses the control device for an aerosol inhalator according to claim 1. Reevell does not disclose wherein the aerosol inhalator is configured to decrease a temperature of the load when the inhalation is performed during power supply to the load or during aerosol generation of the load, and the controller is configured to, when detecting the inhalation: correct the second value to be increased in a case the first value is decreased as that the temperature of the load is decreased, or correct the second value to be decreased in a case the first value is increased as the temperature of the load is increased.
Hong et al. teaches the aerosol inhalator is configured to decrease a temperature of the load when the inhalation is performed during power supply to the load or during aerosol generation of the load (see paragraph [0200], the temperature of the load can be decreased to a low value in the predetermined range), and
the controller is configured to, when detecting the inhalation:
correct the second value to be increased (see paragraph [0199]-[0200], the temperature of the heater can be corrected to a high value in the predetermined range) in a case the first value is decreased as that the temperature of the load is decreased (see paragraph [0199] and [0200], the first value is the predicted temperature of the heater) for the purpose of controlling the power supply to the heater so that the 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Reevell in view of Cochand et al. to include wherein the aerosol inhalator is configured to decrease a temperature of the load when the inhalation is performed during power supply to the load or during aerosol generation of the load, and the controller is configured to, when detecting the inhalation: correct the second value to be increased in a case the first value is decreased as that the temperature of the load is decreased as taught by Hong et al. for the purpose of controlling the power supply to the heater so that the temperature of the load may be maintained within the predetermined range based on the information obtained from the second sensor.
Regarding claim 4, Reevell in view of Cochand et al. discloses the control device for an aerosol inhalator according to claim 1. Reevell does not disclose wherein the aerosol inhalator is configured to increase a temperature of the load when the inhalation is performed during power supply to the load or during aerosol generation of the load, and the controller is configured to, when detecting the inhalation: correct the second value to be increased in a case the first value is decreased as that the temperature of the load is decreased, or correct the second value to be decreased in a case the first value is increased as the temperature of the load is increased.
Hong et al. teaches the aerosol inhalator is configured to increase a temperature of the load when the inhalation is performed during power supply to the load or during aerosol generation of the load (see paragraph [0200], the temperature of the load can 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Reevell in view of Cochand et al. to include wherein the aerosol inhalator is configured to increase a temperature of the load when the inhalation is performed during power supply to the load or during aerosol generation of the load as taught by Hong et al. for the purpose of controlling the power supply to the heater so that the temperature of the load may be maintained within the predetermined range based on the information obtained from the second sensor.
Reevell in view of Cochand et al. and Hong et al. discloses the controller is configured to, when detecting the inhalation:
correct the second value to be increased (see paragraph [0199]-[0200] in Hong et al., the temperature of the heater can be corrected to a high value in the predetermined range) in a case the first value is decreased as that the temperature of the load is increased (see paragraph [0053] in Reevell, when the aerosol source is insufficient, the temperature of the load is increased and the current of the load (the first value) is decreased as resistance and current have inverse relationship and temperature and resistance are proportional). 
Regarding claim 5, Reevell in view of Cochand et al. discloses an aerosol inhalator. Reevell further discloses:

a channel in which air taken by the inhalation flows (see below annotated Fig. 1 and paragraph [0121]); and
the load (see 220 in annotated Fig. 1) disposed in a position not to be in contact with the air outside and inside the channel (see annotated Fig. 1)
the first value is decreased as that the temperature of the load is increased (see paragraph [0053], when the aerosol source is insufficient, the temperature of the load is increased or the current of the load (the first value) is decreased as resistance and current have an inverse relationship and the resistance and temperature are proportional).

    PNG
    media_image1.png
    914
    889
    media_image1.png
    Greyscale

Reevell in view of Cochand et al. does not disclose wherein the controller is configured to, when detecting the inhalation: correct the second value to be decreased when the first value is increased when the temperature of the load is, or correct the second value to be increased when the first value is decreased when the temperature of the load is decreased.

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Reevell in view of Cochand et al. to include wherein the controller is configured to, when detecting the inhalation: correct the second value to be increased when the first value is decreased when the temperature of the load is decreased as taught by Hong et al. for the purpose of controlling the power supply to the heater so that the temperature of the load may be maintained within the predetermined range based on the information obtained from the second sensor.
Regarding claim 6, Reevell in view of Hong et al. discloses an aerosol inhalator comprising:
the control device for the aerosol inhalator according to claim 1;
an outer tube;
an inner tube disposed in the outer tube (see below annotated Fig. 1);
the reservoir (see 210 in below annotated Fig. 1) disposed or formed between the outer tube and the inner tube;
the load (see 220 in below annotated Fig. 1) disposed in the inner tube; and


    PNG
    media_image2.png
    914
    889
    media_image2.png
    Greyscale

Reevell in view of Cochand et al. does not disclose wherein the controller is configured to, when detecting the inhalation, correct the second value by a constant amount regardless of a strength of the inhalation.

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Reevell in view of Cochand et al. to include wherein the controller is configured to, when detecting the inhalation, correct the second value by a constant amount regardless of a strength of the inhalation as taught by Hong et al. for the purpose of controlling the power supply to the heater so that the temperature of the load may be maintained within the predetermined range based on the information obtained from the second sensor.	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reevell in view of Cochand et al. as applied to claims 1, 7 and 14 above, and further in view of Bellinger (US 20150359263 A1).
Regarding claim 8, Reevell in view of Cochand et al. discloses the control device for an aerosol inhalator according claim 1. Reevell does not disclose a circuitry of the control device comprising: a first circuit having a first switch; and a second circuit having a second switch, and having a resistance value higher than the resistance value of the first circuit and connected in parallel to the first circuit, wherein the first sensor is configured to output, as the first value, a value relating to a resistance value of the load 
Cochand et al. further teaches
a first circuit (see annotated Fig. 5); and
a second circuit having a resistance value (see 505 in annotated Fig. 5) higher than the resistance value of the first circuit and connected in parallel to the first circuit (see annotated Fig. 5, the second circuit having additional resistor 505 thus having a resistance value higher than the resistance value of the first circuit),
wherein the first sensor is configured to output, as the first value, a value relating to a resistance value of the load which changes depending on a temperature (paragraph [0084]-[0089]), and
the controller is configured to determine occurrence of the depletion or the insufficiency based on the first value while only the first circuit and the second circuit function (see paragraph [0084]-[0091]) for the purpose of measuring the resistance of the load.

    PNG
    media_image3.png
    438
    759
    media_image3.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Reevell  to include a first circuit; and a second circuit, and having a resistance value higher than the resistance value of the first circuit and connected in parallel to the first circuit, wherein the first sensor is configured to output, as the first value, a value relating to a resistance value of the load which changes depending on a temperature, and the controller is configured to determine occurrence of the depletion or the insufficiency based on the first value while only the second circuit of the first circuit and the second circuit functions as taught by Cochand et al. for the purpose of measuring the resistance of the load.
Reevell in view of Cochand et al. does not teach the first circuit having a first switch and the second circuit having a second switch.
Bellinger teaches a circuit having a switch (see 170 in Fig. 7) for the purpose of selectively applying a current, voltage or power.
.
Claims 9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reevell (US 20190380389 A1) in view of Cochand et al. (US 20140020693 A1).
Regarding claim 9, Reevell a method of operating a control device for an aerosol inhalator,
the control device comprising:
a first sensor (see paragraph [0044], electrical resistance is used as a sensor to sense the temperature of the one or more electric heating elements) for obtaining a first value relating to a temperature of a load (see 220 in Fig. 1) which atomizes an aerosol source stored in a reservoir using heat generated by supply of electric power (see paragraph [0112]);
a second sensor configured to detect an inhalation (see air flow sensor in paragraph [0121]); and
a controller (see 120 in Fig. 1),
the method comprising, by the controller:
determining depletion or insufficiency of the aerosol source in the reservoir or the aerosol base based on a second value based on the first value (see paragraph [0050] 
Reevell further discloses monitoring the increasing in the second value to determine whether the aerosol source in the reservoir or the aerosol base is depleted or insufficient (see paragraph [0050] lines 9-14).
Reevell does not explicitly disclose determining depletion or insufficiency of the aerosol source in the reservoir or the aerosol base based on a threshold and comparing the second value and the threshold, correcting the threshold when detecting inhalation and at least one of the second value and the threshold being corrected.
Cochand et al. teaches a control device for an aerosol inhalator comprising:
a first sensor (see “temperature sensor” in paragraph [0079]) for obtaining a first value relating to a temperature of a load (see “temperature close to heating element” in paragraph [0079]),
a controller (see 109 in Fig. 1),
the method comprising, by the controller:
determine depletion or insufficient of the aerosol source (see paragraph [00660-[0070]), based on a second value base on the first value (second value can be the first value, see claim 14 of this instant application) and a threshold (see e.g. value of 207 or 208 at dotted line 211 in Fig. 2 and paragraph [0066]-[0070]), comprising: 
correcting the threshold when detecting the inhalation and at least the threshold being corrected the (see “rate of temperature” paragraph [0071], the controller is configured to correct how the threshold is 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Reevell to include determining depletion or insufficiency of the aerosol source in the reservoir or the aerosol base based on a threshold and comparing the second value and the threshold, correcting the threshold when detecting inhalation and at least one of the second value and the threshold being corrected as taught by Cochand et al. for the purpose of providing a more desirable alternative or additional means to detect an amount of the remaining liquid in the liquid storage portion.
Regarding claim 15, Reevell in view of Cochand et al. discloses the method of operating a control device for an aerosol inhalator according to claim 9. Reevell in view of Cochand et al. further discloses wherein
the second value is any one of
the first value (see claim 9 above).
Regarding claim 16, Reevell in view of Cochan et al. discloses a non-transitory computer-readable storage medium (see paragraph [0021] in Reevell) storing a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785